COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                 §
 R.M.,                                                          No. 08-15-00359-CV
                                                 §
                    Appellant,                                     Appeal from the
                                                 §
 v.                                                                 County Court
                                                 §
 MICHAEL SWEARINGEN,                                          of Brewster County, Texas
                                                 §
                    Appellee.                                        (TC# 2195)
                                                 §


                                        JUDGMENT

         The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the judgment of the court below and render judgment reinstating

the protective order.

         We further order that Appellant recover from Appellee all costs of this appeal, for which

let execution issue. This decision shall be certified below for observance.

         IT IS SO ORDERED THIS 5TH DAY OF AUGUST, 2016.


                                              YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.